Citation Nr: 1718067	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  14-40 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease in the lumbar spine, including as secondary to the service-connected bilateral frozen foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the RO in Nashville, Tennessee, which denied service connection for degenerative arthritis in the lumbar spine (lumbar spine disability).  In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Nashville, Tennessee, the transcript for which has been associated with the record.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


REMAND

Service Connection for a Lumbar Spine Disability

During the November 2016 Board hearing, the Veteran testified that the lumbar spine disability was caused by or has been aggravated by (worsened in severity by) the service-connected bilateral frozen foot disability.  The Veteran also asserted that the bilateral foot disability has caused an antalgic gait, that the use of a cane is necessary to ambulate, and that the antalgic gait has either caused or worsened the lumbar spine disability.  

The Veteran was previously provided with a VA examination of the thoracolumbar spine in December 2013, during which the VA examiner rendered a diagnosis of mild degenerative disc disease.  At the conclusion of the examination, the December 2013 VA examiner opined that the degenerative disc disease is less likely than not due to the service-connected bilateral foot disability.  The VA examiner reasoned that the Veteran was diagnosed with frozen feet in the 1950s, and has now been diagnosed with degenerative disc disease in the lumbar spine at age 78, such that the degenerative disc disease is likely to be age related.

It is unclear from the December 2013 VA examination report whether the examiner considered if the effects of the service-connected bilateral foot disability had aggravated (worsened in severity) the current lumbar spine disability beyond the natural progression of the disease, including whether the Veteran's antalgic gait caused by the bilateral foot disability had worsened the lumbar spine disability in any way.  As such, remand would be helpful for an addendum opinion to help address the question of aggravation.  See 38 C.F.R. § 3.310 (2016).

Further, the Veteran had not been provided with an adequate VCAA notice regarding substantiating a claim for service connection for a lumbar spine disability, including as secondary to the service-connected bilateral foot disability (38 C.F.R. § 3.310), prior to the RO's unfavorable decision in June 2014.

Finally, VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from January 2017.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.	The AOJ should send the Veteran a VCAA notice that addresses a claim for service connection for a lumbar spine disability.

2.	Associate with the record all VA treatment records pertaining to the treatment of the Veteran's lumbar spine disability for the period from January 2017.

3.	Return the December 2013 VA examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  

Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  

If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

Is it as likely as not (i.e., probability for 50 percent or more) that the effects of the service-connected bilateral foot disability contributed to or aggravated the currently-diagnosed degenerative disc disease in the lumbar spine beyond the natural progression of the disease, including whether an antalgic gait contributed to or aggravated the condition of the degenerative disc disease in the lumbar spine?

4.	Readjudicate the claim of service connection for a lumbar spine disability.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





